Citation Nr: 0515212	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right foot.

2.  Entitlement to service connection for osteoarthritis of 
the left foot.

3.  Entitlement to service connection for bilateral tinea 
pedis.

4.  Entitlement to service connection for a left ankle 
fracture.

5.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

6.  Entitlement to service connection for osteoarthritis of 
the left shoulder.

7.  Entitlement to service connection acne with actinic 
keratoses and scars, to include as due to Agent Orange 
exposure.

8.  Entitlement to service connection for excessive sweating.

9.  Entitlement to service connection for maxillary 
sinusitis.

10.  Entitlement to service connection for chondromalacia of 
the right knee.

11.  Entitlement to service connection for chondromalacia of 
the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of the hearing is associated with the claims 
folder.

The issues of service connection for a right shoulder 
disability, and acne, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the veteran expressed his wish to withdraw 
the appeal on his claims of service connection for 
osteoarthritis of the right foot, osteoarthritis of the left 
shoulder, excessive sweating, maxillary sinusitis, 
chondromalacia of the right knee, and chondromalacia of the 
left knee.

2.  There is no competent evidence of a nexus between a skin 
condition affecting the feet treated during the veteran's 
active period of service and current findings of tinea pedis.

3.  There is no competent evidence demonstrating the onset of 
osteoarthritis of the left foot within one year of the 
veteran's separation from service, and of a nexus between a 
left foot injury sustained during service and current 
findings of osteoarthritis. 

3.  There is no competent evidence demonstrating the onset of 
osteoarthritis of the left ankle within one year of the 
veteran's separation from service, and of a nexus between a 
left ankle injury sustained during service and current 
findings of osteoarthritis. 


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the claims of service connection for osteoarthritis of the 
right foot, osteoarthritis of the left shoulder, excessive 
sweating, maxillary sinusitis, chondromalacia of the right 
knee, and chondromalacia of the left knee.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.204 (2004).

2.  The criteria to establish service connection for tinea 
pedis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria to establish service connection for a left 
foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  The criteria to establish service connection for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service Connection for Osteoarthritis of the Right Foot, 
Osteoarthritis of the Left Shoulder, Excessive Sweating, 
Maxillary Sinusitis, Chondromalacia of the Right Knee, and 
Chondromalacia of the Left Knee

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  An appeal may be withdrawn as to any or 
all issues involved in the appeal.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204 (2004).  Withdrawal may be 
made by the appellant or by his representative if a proper 
power of attorney or declaration of representation, as 
applicable, is on record or accompanies such notice of 
disagreement or substantive appeal.  38 C.F.R. § 20.301(a) 
(2004).

During his hearing in March 2005, the veteran indicated that 
he wished to withdraw his appeal on the claims of service 
connection for osteoarthritis of the right foot, 
osteoarthritis of the left shoulder, excessive sweating, 
maxillary sinusitis, chondromalacia of the right knee, and 
chondromalacia of the left knee.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal as to the claim mentioned above in compliance with 38 
C.F.R. § 20.204(b), and there effectively remains no 
allegation of any error of fact or law for appellate 
consideration.  As a result, the Board does not have 
jurisdiction to review the pending appeal as to the withdrawn 
issues.

 Service Connection for Tinea Pedis, a Left Foot Disability, 
and Left Ankle Disability

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in December 2002 and April 2003, as well as 
by the discussions in the July 2003 statement of the case 
(SOC) and the August 2003 and February 2004 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the May 2003 RO decision on appeal.  Therefore, there are 
no defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in December 2002 and 
March 2003, and the reports are associated with the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Here, tinea pedis was diagnosed when the veteran was afforded 
a VA examination in March 2003.  The post-service records, 
including the March 2003 VA examination report, show that the 
veteran has been diagnosed with osteoarthritis of the left 
foot and residuals of a left ankle fracture manifested by 
occasional arthralgias.  Therefore, there is competent 
evidence of the conditions that the veteran claims are 
related to service.  

The Board also finds that the veteran suffered from a skin 
condition that affected his feet during service and injured 
his left foot and ankle.  Although the service medical 
records are entirely negative for any complaints or findings 
of skin conditions and left foot and ankle injuries, the 
veteran has provided sworn testimony regarding the occurrence 
of the conditions.  In March 2005, the veteran testified that 
while in Vietnam, his feet were always wet.  The medics gave 
him powder and recommended that he stop wearing his boots.  
He also stated that while in Vietnam, he slipped, fell, and 
twisted his ankle.  However, when he injured his ankle again 
around 1978 or 1979, he was told that the prior injury was a 
fracture.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In this case, the Board finds that the 
veteran's testimony and the circumstances of his service are 
sufficient to show that he was seen for a skin condition of 
the feet when he was in service and that he injured his right 
shoulder.  However, the competent evidence does not 
demonstrate that the skin condition and left foot and left 
ankle injuries treated during service are related to the 
conditions diagnosed in the years after service.  

In March 2003, the veteran was afforded a VA examination.  In 
the report, the examiner noted a review of the claims file.  
The VA examiner determined that the mild tinea pedis is less 
likely than not related to the skin condition that he had 
during service.  The examiner further explained that if the 
veteran had tinea pedis during Vietnam, then the current 
condition would be severe instead of mild due to years 
without treatment.  Further, during his hearing in March 
2005, the veteran testified that a physician has never told 
him that his tinea pedis is related to service.  

Regarding the left foot, the examiner determined that it is 
most likely that the osteoarthritis is due to the normal 
process of aging and not service.  Given the normal x-rays of 
the left ankle, the examiner concluded that it is less likely 
than not that the symptoms are not related to service due to 
the lack of documentation in the service medical records.  
Further, there are no indications in the medical reports that 
the osteoarthritis had its onset within the year of the 
veteran's separation from service.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the only competent evidence of record does not 
support the veteran's claim, and suggests that the skin 
condition of the feet treated during service was acute and 
transitory and not chronic.  Also, the competent evidence is 
negative for showing a nexus between the reported left ankle 
and foot injuries in service and current findings, as well as 
dating the onset of arthritis within one year of the 
veteran's separation from service.  Therefore, the Board 
finds that there is no competent evidence of a nexus with 
regard to tinea pedis, left ankle disability, and left foot 
osteoarthritis. 

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Based on the above discussion, the Board finds that the 
criteria to establish service connection for tinea pedis, 
left foot osteoarthritis, and a left ankle disability have 
not been met.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

The claims of service connection for osteoarthritis of the 
right foot, osteoarthritis of the left shoulder, excessive 
sweating, maxillary sinusitis, chondromalacia of the right 
knee, and chondromalacia of the left knee are dismissed.

Entitlement to service connection for tinea pedis has not 
been established, and the appeal is denied.

Entitlement to service connection for a left foot disability 
has not been established, and the appeal is denied.

Entitlement to service connection for a left ankle disability 
has not been established, and the appeal is denied.


REMAND

The veteran was afforded a VA examination in March 2003, and 
nexus opinions were offered with regard to the right shoulder 
and acne condition.  However, a review of he file shows that 
the evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order.

The veteran contends that his shoulder was separated during a 
football game between two barracks, and a December 1969 
service medical record entry shows that the veteran was 
fallen upon during a football game and suffered a strain of 
the sternoclavicular joint.  The veteran was diagnosed with 
osteoarthritis when he was afforded a VA examination in March 
2003, and the examiner did not relate the condition to the 
veteran's injury in service because the osteoarthritis was 
mild.  However, private records dated subsequent to the 
examination also show that the veteran was diagnosed with a 
rotator cuff tear.  Therefore, the examiner should provide an 
addendum to the report.  If that examiner is not available, 
then the veteran should be afforded another examination.  The 
Board points out that under the VCAA, a veteran is entitled 
to a complete VA medical examination that includes the 
requisite nexus opinion based on all possible evidence.  See 
38 U.S.C.A. § 5103A(d).  

Records show that the veteran's service in Vietnam meets the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii), with regard to 
Agent Orange claims.  On the March 2003 VA examination, the 
veteran was diagnosed with actinic keratoses, which is not 
listed under 38 C.F.R. § 3.309(e).  The examiner apparently 
focused on the question of whether or not the veteran suffers 
from chloracne.  However, the Board points out that United 
States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Therefore, an opinion regarding 
direct causation should be secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should forward the claims 
folder to the examiner who conducted the 
March 2003 VA examination.  The examiner 
must provide an addendum to the report 
that offers a nexus opinion as to the 
residuals of the veteran's right shoulder 
injury in service.  A complete rationale 
for all opinions expressed must be 
provided.  If the examiner finds that an 
examination is necessary, or if the 
examiner who conducted the examination in 
March 2003 is not available to offer such 
a nexus opinion, then the veteran must be 
afforded a VA examination.  All necessary 
special studies or tests should be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examination report should be typed. 

2.  The veteran should be afforded a VA 
examination to determine the nature, 
etiology, and severity of his actinic 
keratoses.  The examiner must determine 
if the actinic keratoses is related to 
Agent Orange exposure.  A complete 
rationale for all opinions expressed must 
be provided.  All necessary special 
studies or tests should be accomplished.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examination 
report should be typed. 

3.  Thereafter, the AMC should 
readjudicate the issues of service 
connection for a right shoulder 
disability and actinic keratoses due to 
Agent Orange exposure.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should then be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


